Exhibit 10.1


Waiver and General Release Agreement


Waiver and General Release (this “Release”), dated as of July, 10, 2017, between
Mark W. DeYoung (“Employee” or “you”) and VISTA OUTDOOR INC. (the “Company”) on
behalf of itself and its past and/or present parent entities, and its or their
subsidiaries, divisions, affiliates and related business entities, predecessors,
successors and assigns, assets, employee benefit plans or funds, and any of its
or their respective past and/or present directors, officers, fiduciaries,
agents, trustees, administrators, attorneys, employees and assigns, whether
acting as agents for the Company or in their individual capacities
(collectively, the “Company Entities”).


1.    Concluding Employment.    You acknowledge your separation from employment
with the Company effective July, 11, 2017 (the “Separation Date”), and that as
of the Separation Date you hereby resign from your positions as, and after the
Separation Date you shall not represent yourself as being, a director, officer,
employee, agent or representative of any Company Entity for any purpose. The
Separation Date shall be the termination date of your employment for all
purposes including participation in and coverage under all benefit plans and
programs sponsored by or through the Company Entities except as otherwise
provided herein. Within 15 business days following the Separation Date, you will
be paid for previously submitted un-reimbursed business expenses (in accordance
with usual Company guidelines and practices), to the extent not theretofore
paid. In addition, you will be paid for any accrued but unused vacation days.
2.    Severance Benefits.    In exchange for your waiver of claims against the
Company Entities, the Company agrees to pay or provide to you the following
amounts and benefits, in addition to the Accrued Benefits (as such term is
defined the Employment Agreement, dated as of December 18, 2014, between the
Company and you (the “Employment Agreement”)):
(a)    A lump-sum cash payment in an amount equal to your current base salary
($1,081,500), payable on the 60th calendar day following the Separation Date.
(b)    A lump-sum cash payment in an amount equal to the product of (i) the
annual cash bonus that you would have earned for fiscal year 2018 (based on the
Company’s actual performance for the entire fiscal year) and (ii) a fraction,
the numerator of which is the number of days that have elapsed in fiscal year
2018 occurs as of the Separation Date, and the denominator of which is the total
number of days in that fiscal year 2018, payable at such time as the Company
makes annual bonus payments for fiscal year 2018 to its other executive
officers.
(c)    Accelerated vesting, as of the Separation Date, of your outstanding
time-based restricted stock, restricted stock unit and stock option awards that
would have vested had you remained employed by the Company for an additional 12
months following the Separation Date.
(d)    Vesting of a pro-rated portion of your outstanding performance share
awards as of the end of the applicable performance periods, with the number of
shares vesting to be determined following the last day of the applicable
performance period for each such grant by


1



--------------------------------------------------------------------------------







multiplying the number of shares that would otherwise have vested pursuant to
the terms of such performance share award on the last day of the performance
period based on the Company’s actual performance during the performance period
by a fraction, (i) the numerator of which is the number of days that have
elapsed during the applicable performance period as of the Separation Date, and
(ii) the denominator of which shall be the total number of days in the
applicable performance period.
(e)    In the event that you elect to receive health and dental continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”), the Company will pay the cost of such COBRA continuation
coverage for 18 months following the Separation Date in an amount equal to the
excess, if any, of the cost of such COBRA continuation coverage over the cost
payable for health and dental benefits by active employees of the Company;
provided that the Company’s obligations pursuant to provide this benefit will
cease upon you becoming eligible for substantially equivalent health and dental
coverage from a subsequent employer.
(f)    Following the Separation Date you will continue to be eligible to
participate during your lifetime in the Company’s Employee Purchase Program, in
accordance with the terms and conditions thereof, which are subject to change or
termination, as if you remained an employee of the Company. Nothing in this
Release entitles you to the continued benefits of the Employee Purchase Plan in
the event it is no longer available to employees of the Company generally.
Any outstanding unvested long-term incentive awards, regardless of form or when
granted, that do not vest (or are not eligible to vest in the future) pursuant
to clauses (c) and (d) above shall automatically terminate and be immediately
forfeited as of the Separation Date. All of your vested stock options (including
those as to which vesting accelerates pursuant to clause (c) above) will remain
exercisable for 90 days following the Separation Date (or if earlier, until the
applicable expiration date thereof) and then will automatically terminate and be
forfeited to the extent unexercised. RSUs that become vested pursuant to clause
(c) above will be settled no later than the 60th calendar day following the
Separation Date, and performance share awards that become vested pursuant to
clause (d) above will be settled at the same time as such awards are paid to
similarly situated executives.
3.    Acknowledgement.    You acknowledge and agree that the payment(s) and
other benefits described in this Release: (a) are in full discharge of any and
all liabilities and obligations of the Company Entities to you, monetarily or
with respect to employee benefits or otherwise, including but not limited to any
and all obligations arising under any alleged written or oral employment
agreement, policy, plan or procedure of the Company Entities and/or any alleged
understanding or arrangement between you and the Company Entities; and (b)
exceed(s) any payment, benefit, or other thing of value to which you might
otherwise be entitled under any policy, plan or procedure of the Company
Entities and/or any agreement between you and the Company Entities.
4.    General Release of Claims. Except as stated in Paragraph 6, you, for
yourself and for your heirs, executors, administrators, trustees, legal
representatives and assigns


2



--------------------------------------------------------------------------------







(hereinafter referred to collectively as “Releasors”), hereby release and
forever discharge the Company Entities from all claims and causes of action,
which Releasors ever had, now have, or may have against the Company Entities,
whether you currently have knowledge of such claims and causes of action,
arising, or which may have arisen, out of or in connection with your employment
or termination of employment with the Company. This includes, but is not limited
to claims, demands or actions arising under any federal or state law such as the
Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), the Family Medical Leave Act
(“FMLA”), the Employee Retirement Income Security Act of 1978 (“ERISA”), the
Worker Adjustment Retraining and Notification Act (“WARN”), the Fair Labor
Standards Act (“FLSA”), the National Labor Relations Act (“NLRA”), the
Occupational Safety and Health Act (“OSHA”) and the Rehabilitation Act, all as
amended.
This Release includes any state human rights or fair employment practices act,
or any other federal, state or local statute, ordinance, regulation or order
regarding conditions of employment, compensation for employment, termination of
employment, or discrimination or harassment in employment on the basis of age,
gender, race, religion, disability, national origin, sexual orientation, or any
other protected characteristic, and the common law of any state.
You further understand that this Release extends to all claims that Releasors
may have as of this date against the Company Entities based upon statutory or
common law claims for breach of contract, breach of employee handbooks or other
policies, breach of promises, fraud, wrongful discharge, defamation, emotional
distress, whistleblower claims, negligence, assault, battery, or any other
theory, whether legal or equitable.
You agree that this Release includes all damages available under any theory of
recovery, including, without limitation, any compensatory damages (including all
forms of back-pay or front-pay), attorneys’ fees, liquidated damages, punitive
damages, treble damages, emotional distress damages, pain and suffering damages,
consequential damages, incidental damages, statutory fines or penalties, and/or
costs or disbursements. Except as stated in Paragraph 6, Releasors are
completely and fully waiving any rights under the above stated statutes,
regulations, laws, or legal or equitable theories.
5.    Breach of General Release of Claims. If you breach any provision of the
General Release of Claims provided in Paragraph 4, then you will not be entitled
to, and shall return, 75% of the value of the severance benefits provided in
Paragraph 2. The Company will be entitled to attorney’s fees and costs incurred
in its defense including collecting the repayment of applicable consideration.
Such action on the part of the Company will not in any way effect the
enforceability of the Restrictive Covenants provided in Appendix I to the
Employment Agreement, which are adequately supported by the remaining severance
benefits provided in Paragraph 2.
6.    Exclusions from General Release. You are not waiving your right to enforce
the terms of this Release or to challenge the knowing and voluntary nature of
this Release under the ADEA as amended; or your right to assert claims that are
based on events that happen after this


3



--------------------------------------------------------------------------------







Release becomes effective. You agree that the Company reserves any and all
defenses, which it has or might have against any claims brought by you. This
includes, but is not limited to, the Company’s right to seek available costs and
attorneys’ fees, and to have any money or other damages that might be awarded to
you, reduced by the amount of money paid to you pursuant to this Release and
Section 5 of the Employment Agreement. Nothing in this Release interferes with
your right to file a charge with the Equal Employment Opportunity Commission
(“EEOC”), or to participate in an EEOC investigation or proceeding.
Nevertheless, you understand that you have waived your right to recover any
individual relief or money damages, which may be awarded on such a charge. In
addition, nothing in this Release interferes with or waives (a) your rights
under applicable whistleblower statutes, regulations and rules (including Rule
21F under the Exchange Act), including rights to receive rewards thereunder, (b)
your rights, if any, to the Accrued Benefits (as defined in the Employment
Agreement), severance, accelerated vesting of long-term incentive awards and
other related post-employment benefits expressly provided in Section 5 of the
Employment Agreement, (c) your vested benefits under any employee pension or
welfare benefit plan in which you participated as an employee of the Company,
(d) your right to COBRA (as defined in the Employment Agreement) continuation
coverage under the Company’s group health plan, (e) your right, if any, to
continuing indemnification as expressly provided in Section 3(g) of the
Employment Agreement and (f) your right to file any claims you may have for
worker’s compensation or unemployment benefits.
7.    Right to Revoke. This Release does not become effective for a period of
fifteen (15) days after you sign it, and you have the right to cancel it during
that time. Any decision to revoke this Release must be made in writing and
hand-delivered to the Company or, if sent by mail, postmarked within the fifteen
(15) day time period and addressed to the General Counsel and Corporate
Secretary. You understand that if you decide to revoke this Release, you will
not be entitled to any severance benefits provided in Paragraph 2.
8.    Unemployment Compensation Benefits. If you apply for unemployment
compensation, the Company will not challenge your entitlement to such benefits.
You understand that the Company does not decide whether you are eligible for
unemployment compensation benefits, or the amount of the benefit.
9.    No Wrongdoing. By entering into this Release, the Company does not admit
that it has acted wrongfully with respect to your employment or that you have
any rights or claims against it.
10.    Choice of Law and Venue. The terms of this Release will be governed by
the laws of Utah (without regard to conflict of laws principles). Any legal
action to enforce this Release shall be brought in the state courts of Utah,
located in Salt Lake City, Utah.
11.    Severability. If any of the terms of this Release are deemed to be
invalid or unenforceable by a court of law, the validity and enforceability of
the remaining provisions of this Release will not in any way be affected or
impaired thereby. Further, if a court should determine that any portion of this
Release is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable.


4



--------------------------------------------------------------------------------







12.    No Assignment. This Release is personal to you and you cannot assign it
to any other person or entity.
13.    Attorneys’ Fees. You understand that you are responsible to pay your own
costs and attorneys’ fees, if any, that you incurred in consulting with an
attorney about this Release.
14.    Entire Agreement. Except for those provisions of the Employment Agreement
specifically referenced in Paragraph 6 as surviving this Release, this Release
constitutes the entire agreement between the Company and you regarding the
subject matter included in this document. You agree that there are no promises
or understandings outside of this Release, except with respect to your
continuing obligations not to reveal the Company’s proprietary, confidential,
and trade secret information, as well as your obligations to maintain the
confidentiality of secret information. This Release supercedes and replaces all
prior or contemporaneous discussions, negotiations or general releases, whether
written or oral, except as set forth herein. Any modification or addition to
this Release must be in writing, signed by an officer of the Company and you.
15.    Eligibility and Opportunity to Review. You certify that you are signing
this Release voluntarily and with full knowledge of its consequences. You
understand that you have at least twenty-one (21) days from the date you
received this Release to consider it, and that you do not have to sign it before
the end of the twenty-one (21) day period. You are advised to use this time to
consult with an attorney prior to executing this Release.
16.    Understanding and Acknowledgment. You understand all of the terms of this
Release and have not relied on any oral statements or explanation by the
Company. You have had adequate time to consult with legal counsel and to
consider whether to sign this Release, and you are signing it knowingly and
voluntarily.
IN WITNESS WHEREOF, Employee has executed this Release by his signature below.
Date: July 10, 2017    








/s/ Mark W. DeYoung    
Mark W. DeYoung










5

